EXAMINER’S COMMENT

Response to Remarks

As stated previously, applicant’s remark that a copy of EP 2 150 684 was included in the 2021.09.01 reply is noted. However, no copy was received with the 2021.09.01 reply nor with the 10/26/2021 IDS.  37 CFR 1.98(a)(2)(i) requires a legible copy of each foreign patent. 

Applicants 10/26/2021 IDS in part shows:

    PNG
    media_image1.png
    267
    916
    media_image1.png
    Greyscale
 

Applicant comments

    PNG
    media_image2.png
    371
    877
    media_image2.png
    Greyscale



However, what was received on 10/26/2021 is a single page as follows:

    PNG
    media_image3.png
    1665
    1159
    media_image3.png
    Greyscale
 

The 10/26/2021 IDS appears to be a duplicate of the 09/29/2020 IDS where the issue was first raised. The document provided on 10/26/2021 is not a legible copy of the foreign patent cited on the IDS. 

The remaining references on the 10/26/2021 IDS were considered as indicated on the 09/29/2020 IDS.

The EP 2 150 684 reference is not considered.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/6/2021 11:28 AM